NO. 07-05-0173-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL D

                                     MAY 17, 2005
                            ______________________________


                               IN RE: R. WAYNE JOHNSON,

                                                       Relator
                         _________________________________

                      Original Proceeding – Memorandum Opinion
                          _______________________________

Before QUINN, REAVIS and CAMPBELL, JJ.

       Pending before this court is the pro se petition of R. Wayne Johnson (Johnson) for

a writ of mandamus. He asks the court to order Bruce Zeller, the warden supervising the

prison wherein Johnson is housed, to comply “with the rules [sic] forms [sic] the basis of

this suit . . . .” So too does he seek “injunctive relief” and a restraining order against Zeller.

We deny the petition for the following reasons.

       Our power to issue a writ of mandamus against anyone other than a judge is quite

limited. That is, we may do so only when necessary to enforce our jurisdiction over a

pending appeal. TEX . GOV 'T CODE ANN . §22.221(a) (Vernon 1988). And, before it can be

said that we are acting to enforce our jurisdiction over a pending appeal, the dispute made

the basis of the relator's application for writ must somehow implicate a pending appeal.

Bush v. Vela, 535 S.W.2d 803, 804 (Tex. Civ. App.–Corpus Christi 1976, orig. proceeding).
Since the subject matter of Johnson's request does not involve a pending appeal, we have

no jurisdiction to issue mandamus against Zeller, a prison warden.

       Accordingly, relator's petition for writ of mandamus is denied. TEX . R. APP . P.

52.8(a). Furthermore, because we have denied Johnson’s petition for writ of mandamus,

we deny his request for injunctive relief and for a restraining order as moot.




                                                 Brian Quinn
                                                   Justice




                                             2